DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               VAN JACKSON,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-766

                               [May 31, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer,
Judge; L.T. Case No. 96-12227 CF10A.

   Van Jackson, Carrabelle, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.